Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application has the effective filing date of 10/11/2019.
Status of Claims
Claims 1-20 are pending, and claims 1, 8, 11 and 18-20 have been amended.
Response to Amendment
The current application has been transferred to Examiner Shirley Jian for further prosecution.
The Obviousness-type double patenting rejections are maintained, because the Applicant wished to delay the matter until allowable matter has been found. 
The Drawing objection is partially maintained/withdrawn, because the Applicant has not address/rebut or submit corrected drawings to Figs. 1 and 2 to clearly indicated “mask 10”, “first electrode lead 114” and “second electrode lead 116” mentioned in Specification [0019] and [0021]. The corrected drawings to Figs. 8 and 9 are accepted.
The 35 USC 112(b) rejections have been overcome by the current claim amendments and are withdrawn. 
As for the 35 USC 103 rejections based on Hiroaki (JP 2017-108758) and Jiang (US 2015/0282534 A1), the Applicants arguments have been fully considered but are not persuasive. 
The applicant’s main argument is that the applied references do not teach the newly added claim limitations: (1) “two functional layers on one side of the beauty instrument mask are electrically connected with two different electrodes, respectively” and (2) “applying a voltage between two functional layers on one side of the beauty instrument mask via the two different electrodes.”
In Remarks, pgs. 8-9, the Applicant pointed to Fig. 1 from Hiroaki, and argued that Hiroaki’s stimulation electrodes 12 (interpreted to encompass “functional layers” in the claim) located on one side of the mask is connected is series by wiring 14 (interpreted to encompass “electrode” in the claim). In contrast to that, the applicant pointed to Fig. 1 of the instant application, in which the functional layers are connected in parallel by different electrodes; the Applicant further argued that this difference is reflected in the latest claim amendments to overcome the applied references. 
The Examiner respectfully disagrees. This is because the Applicant’s interpretation, as evidenced by the Applicant’s annotation of the Hiroaki Fig. 1 (Remarks pg.9-middle) is limited to only the stimulation electrodes 12 located on the cheek area of the mask. The Examiner wishes to point out that Hiroaki Fig. 1, numeral 12 is pointed to both the cheek (V shaped) stimulation electrodes, and the side of nose
In the annotated drawing below, the Examiner has annotated Fig.1 for clarity, a first pair of symmetrically located side of nose stimulation electrodes, and a second pair of symmetrically located cheek stimulation electrodes:

    PNG
    media_image1.png
    731
    923
    media_image1.png
    Greyscale

With regard to claim 1 claim amended limitation (1), Hiroaki teaches by illustration a plurality of functional layers (stimulation electrodes 12, including a first pair of symmetrical side of nose electrodes, and a second pair of cheek electrodes), and a plurality of electrodes (wiring 14); two ends of each of the plurality of electrodes are separately electrically connected with a pair of functional layers (as shown in annotated Fig. 1: a first wiring 14 connecting the first pair of electrode 12, and/or a second, different wiring 14 connecting the second pair of electrode 12) symmetrically located on two sides of the beauty instrument with mask (see annotated Fig. 1, ‘first pair’ are symmetrically located side of nose rectangular shaped, and ‘second pair’ are symmetrically located cheek V-shaped), and two functional layers (cheek 12, and side of nose 12) on one side of the beauty instrument mask are electrically connected with two different electrodes, respectively (as shown in annotated Fig. 1: the two different functional layers, i.e. cheek 12, and side of nose 12, are each connected to a different wiring 14).
The Examiner specifically points out that the wiring 14 that connects the ‘first pair’ is separate and different from the wiring 14 that connects the ‘second pair’ on each side of the mask. 
With regard to the other claim 1 amended limitation (2) directed to voltage between the two functional layers, the Applicant argued that Hiroaki fails to teach the argued limitation because of the following rationale:
In Remarks pg. 8- last few lines state:

    PNG
    media_image2.png
    154
    718
    media_image2.png
    Greyscale
 
Then in Remarks, pg. 9- middle states:

    PNG
    media_image3.png
    195
    753
    media_image3.png
    Greyscale

By the Applicant’s own rationale, since the Examiner has shown in annotated Fig. 1 above, the side of nose “functional layer” and the cheek “functional layer” on either left or right 
For reasons discussed above, the Applicant’s arguments are not persuasive, and amended claim 1 remains rejected under Hiroaki and Jiang. The Applicant did not make additional arguments and also did not argue claims 2-20 separately.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/739,206 (app’206) in view of in view of Hiroaki (JP 2017-108758 A; hereinafter “Hiroaki”) and Jiang (US 2015/0282534 A1; hereinafter “Jiang’). 
To claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed structure except for graphene layer as the functional layer have been claimed in app.206. Regarding instant claim 1, Hiroaki teaches all of the claimed structure except for graphene layer as the functional layer. Although Hiroaki fails to teach wherein the plurality of functional layers comprises a graphene layer, Jiang teaches a system wherein the functional layer of a touch input device comprises a graphene layer such that the graphene layer serves as a material to transfer current between a user’s finger and surface of the device (e.g. [0042]-[0044]). It would be obvious to person having ordinary skill in the art at the 
Regarding instant claims 2-12, the limitations of these claims encompass the co-pending claim of the same number, reciting the same limitation. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1 and 4-12 of copending Application No. 16/739,210 (app’210). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed structure of claims 1 and 13-20 have been claimed in app’210 under corresponding claims 1 and 14-20. The app’210 claims anticipate the instant application claims.
Regarding instant claim 1, the limitation of claim 1 encompasses co-pending claim 1. The method of instant claim 1, requires the limitations recited in co-pending claim 1. 
Regarding instant claim 13, the limitation of claim 13 encompasses co-pending claim 4. 
Regarding instant claim 14, the limitation of claim 14 encompasses co-pending claim 5. 
Regarding instant claim 15, the limitation of claim 15 encompasses co-pending claim 6. 
Regarding instant claim 16, the limitation of claim 16 encompasses co-pending claim 7. 
Regarding instant claim 17, the limitation of claim 17 encompasses co-pending claim 8. 
Regarding instant claim 18, the limitation of claim 18 encompasses co-pending claims 9 and 10. 
Regarding instant claim 19, the limitation of claim 19 encompasses co-pending claims 9 and 11.
Regarding instant claim 20, the limitation of claim 20 encompasses co-pending claims 9 and 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the Specification: “mask 10” in Figure 1 and Figure 2 (e.g. [0019]), and “first electrode lead 114” and “second electrode lead 116” (e.g. [0021]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

Claim Objections
Claims 5, 9 and 12 are objected to because of the following informalities: 
Claim 5, line 1 should be amended to “a plurality of the function buttons” for proper antecedent basis, because “a function button” with respect to the controller was initially recited in claim 1 line 16.
Claim 9 is objected to because in the limitation “each two of the plurality of electrodes”, the word “each” appears to be unnecessary.
Claim 12 is objected to because in the limitation “each two of the plurality of electrodes” in line 2, appears to be unnecessary.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "the current" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim based on the last claim amendment.
Other dependent claims are rejected as they depend on a rejected independent claim.

Note to Applicant Regarding Claim Limitation
Regarding the limitation “functional layers”; under BRI, “functional layer” is interpreted as conductive areas where current is delivered to the user’s skin from the controller, in view of the Applicant’s Specification [0019-0020] and Drawings Figs. 1 and 3 associating “functional layers” 104 with conductive areas on the cosmetic mask.
Regarding the limitation “electrodes”; under BRI, “electrodes” in the claim is interpreted as wires connecting the controller and the functional layers, in view of the Applicant’s Specification [0019, 0021, 0024] and Drawings Figs. 1 and 3 associating “electrodes” 108 with wires or electrode leads.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over English translation of Hiroaki JP 2017-108758 A (hereinafter “Hiroaki”, previously cited, submitted by the Applicant on 03/12/2021) and Jiang et al. US 2015/0282534 A1 (hereinafter “Jiang”, previously cited).
Below: annotated Hiroaki Fig. 1 
    PNG
    media_image1.png
    731
    923
    media_image1.png
    Greyscale


Regarding claim 1, Hiroaki teaches a method for using beauty instrument with mask or facial cosmetic stimulation mask ([0012]) comprising:
providing a beauty instrument with mask, the beauty instrument with mask comprises a flexible mask (electrical stimulation device 100 is a mask as shown in Fig. 1, hereinafter ‘mask 100’) which comprises of elastic and elastomers ([0007, 0015-0016] mask 100 comprises elastomeric material) and a controller or control unit (input device 201) which the user inputs to alter treatment parameters ([0043-0045] input device 201 has control unit 203 which controls input information to the mask 100), wherein the flexible mask comprises: 
a first flexible layer or first elastomeric stretchable substrate (Fig.1: substrate 11, see [0016, 0039] substrate 11 is an elastic base made of elastomeric material);
a second flexible layer (biocompatible film 13 that is formed covering the substrate and circuit) overlapped with the first flexible layer (see [0039, ll.274-276] film 13 is form to cover over substrate 11; such as shown in Figs. 2 and 5 in which 13 overlaps 11);
a plurality of functional layers (refer to annotated Fig.1: stimulation electrodes 12, e.g. a first pair of side of nose rectangular shaped and a second pair of cheek V-shaped.) sandwiched between the first flexible layer (11) and the second flexible layer (13) (see [0039, ll.271-277] electrodes 12 and wiring 14 are sandwiched between layers 11 and 13; such as shown in Figs. 2 and 5); 
a plurality of electrodes (refer to annotated Fig. 1: wiring 14; electrodes conduct current to areas of the user’s skin, see [0024-0026]), two ends of each of the plurality of electrodes are separately electrically connected with a pair of functional layers (as shown in annotated Fig. 1: a first wiring 14 connecting the first pair of electrode 12, and/or a second, different wiring 14 connecting the second pair of electrode 12; also see [0029-0031]) symmetrically located on two sides of the beauty instrument with mask (see annotated Fig. 1, ‘first pair’ are symmetrically located side of nose rectangular shaped electrodes 12, and ‘second pair’ are symmetrically located cheek V-shaped electrodes 12), and two functional layers (cheek 12, and side of nose 12) on one side of the beauty instrument mask are electrically connected with two different electrodes, respectively (as shown in annotated Fig. 1: the two different functional layers, i.e. cheek 12, and side of nose 12, are each connected to a different wiring 14);
applying the flexible mask on a user's face or stimulation device is applied to face ([0015]); and 
turning on the controller (201) and selecting a function button (inherent of input device 201 as it is capable of receiving control info. from a user, see [0045]) on the controller, applying a voltage between two functional layers on one side of the beauty instrument mask via the two different electrodes (This limitation is treated as an intended result of the recited structure of the functional layers connected to electrodes in the  claim recitation above, according to the Applicant’s rationale discussed in the Remarks, pg. 8-9. This claim limitation is met when two functional layers on a side of the mask are respectively connected to two electrodes, e.g. parallel connection; this feature is taught by illustration in annotated Fig. 1 and discussions of cheek electrode 12 and nose electrode 12 each connected to a different wiring 14 as discussed above; also see [0041]), and stimulating face skin with [a] current ([0041] providing a current to stimulate face skin).
To limitation (c) above, Hiroaki teaches the plurality of functional layers recited in the claim, but does not explicitly teach each of the plurality of functional layers comprises a graphene layer. However Jiang, a prior art reference in the field of wearable device, teaches a system wherein the functional layer of a touch input device comprises a graphene layer such that the graphene layer serves as a material to transfer current between a user’s finger and surface of the device. Jiang teaches that graphene is a microstructure and has good conductive properties [0042-0044]). It would have been obvious to a person of ordinary skill in the art at the time of filing to replace each of functional layers (electrodes 12) as taught by Hiroaki with the graphene layer as taught by Jiang, the motivation for doing so is to provide the predictable results of achieving a high conductivity interface for current delivery (Jiang: [0044]). 
Regarding claim 2, Hiroaki modified teaches the method of claim 1, Hiroaki further teaches wherein the flexible mask (100) is movably coupled to the controller (201). (Hiroaki: Fig. 3 and [0043: ll.300-301] mentions wired connection between 201 and mask 100; or Fig.4 [0046: ll.323-324] which mentions wireless connection between 201 and 100, both the wired or  wireless connection enables the mask 100 to be physically movably coupled to the controller 201).
Regarding claim 5, Hiroaki modified teaches the method of claim 1, Hiroaki further teaches wherein the controller comprises a plurality of function buttons (inherent of input device 201 as it is capable of receiving control info. from a user, see [0045]), and the plurality of the function buttons is configured to control a current magnitude, a current frequency, a position of the functional layer which the current is input ([0045, 0046] input device 201 is adapted to receive input information from a user, i.e. this indicates the inherent feature of “plurality of function buttons” since input information, includes: magnitude and frequency, interpreted as "a current magnitude” and “a current frequency” in the claim. As for “a position of the functional layer which the current is input”, this is interpreted as applying stimulation to the entire face, e.g. a face skin position, by activating all stimulation electrodes 12 on the mask 10, see [0028, 0041]).  
Regarding claim 6, Hiroaki modified teaches the method of claim 1, Hiroaki further teaches the plurality of functional layers is located at a forehead position, a cheek position, or a see Fig. 1, and also [0028] “[t]he stimulation electrode 12 is provided, for example, on the forehead, cheeks, around the eyes and the like”).
Regarding claim 7, Hiroaki modified teaches the method of claim 1, Hiroaki further teaches wherein a circuit is formed between the controller (201), two of the plurality of electrodes (wiring 14), the plurality of functional layers (12) electrically connected with the two of the plurality of electrodes (as shown in Fig. 1), and the face skin of the user. (The “circuit” claim limitation is interpreted by the Examiner as the controller applying a current to flow through the electrodes to the function layer and onto the face skin; according to Specification [0021]. This limitation is taught in Hiroaki [0028-0029, 0041-0043], the input device 201 is connected to mask 100 by wire, to supply and control the current that flows to the wiring 14, which further carries the current to the stimulation electrodes 12, which then supplies the current onto the face skin as electrical stimulation.)
Regarding claim 8, Hiroaki modified teaches the method of claim 1, Hiroaki further teaches wherein the current flows through the controller (201), two pairs of plurality of electrodes (14, refer to annotated Fig.1: 14 associated with first pair, and 14 associated with second pair), two pairs of functional layers (12, refer to annotated Fig. 1: first pair side of nose, and second pair cheek) electrically connected with the two of the plurality of electrodes (as shown in Fig. 1), and the face skin of the user. (See rejection rationale to claim 7 above, and [0028-0029, 0041-0043] with regard to wired connection that supplies and control the flow of current.)
Regarding claim 9, Hiroaki modified teaches the method of claim 1, Hiroaki further teaches a voltage is applied on each two of the plurality of electrodes (14) to produce the current (see [0041]-[0043] as it is well-known in the art that following Ohm’s Law, voltage is equivalent to current multiplied by resistance, and therefore in order to produce current, voltage is required and vice versa.) 
Regarding claim 13, Hiroaki modified teaches the method of claim 1, wherein the each of the plurality of functional layer is the graphene layer (This claim is interpreted by the Examiner as further limiting the recitation from claim 1 to further specify that each functional layer not only comprises a graphene layer thereon, but each of the functional layer is a graphene layer. See rejection to claim 1 above, the functional layer, i.e. electrode 12 of Hiroaki, has been replaced with graphene layer taught in Jiang.)
Regarding claim 14, Hiroaki modified teaches the method of claim 1, wherein the each of the plurality of functional layers comprises a graphene layer, but does not disclose wherein graphene layer comprises a plurality of graphenes, the plurality of graphene are stacked with each other. Jiang further teaches the graphene layer comprises a plurality of graphene, the plurality of graphene are stacked with each other ([0044: 5th sentence]) as this structure is a microstructure with good conductive properties ([0043]).  It would have been further obvious to one of ordinary skill at the time of invention to modify the method as taught by Hiroaki modified to further include the graphene layer that each comprises a plurality of graphene, the plurality of graphene stacked with each other as taught by Jiang, the motivation for doing so is to provide the predictable results of achieving a high conductivity interface for current delivery (Jiang: [0043-0044]). 
Regarding claims 15 and 16, Hiroaki modified teaches the method of claim 1, wherein the each of the plurality of functional layers comprises a graphene layer, but does not disclose wherein the graphene layer comprises a plurality of graphenes, the plurality of graphene are located side by side, and wherein each of the plurality of graphenes is a continuous integrated structure. Jiang further teaches the graphene layer comprises a plurality of graphene, the plurality of graphene are located side by side ([0044: 5th sentence]) as this structure is a microstructure with good conductive properties ([0043]). Jiang then teaches each of the plurality of graphene is a continuous integrated structure by teaching the graphene layer is combined by a plurality of chemical covalent bonds ([0044: 8th sentence]).  It would have been further obvious to one of ordinary skill at the time of invention to modify the method as taught by Hiroaki modified to further include the graphene layer that each comprises a plurality of graphene, the plurality of graphene are located side by side, and having a continuous integrated structure as taught by Jiang, the motivation for doing so is to provide the predictable results of achieving a high conductivity interface for current delivery (Jiang: [0043-0044]).
Regarding claim 17, Hiroaki modified teaches the method of claim 1, but does not teach wherein the each of the plurality of functional layers further comprises a carbon nanotube layer overlapped with the graphene layer. Jiang further teaches the each of the plurality of functional layers further comprises a carbon nanotube layer overlapped with the graphene layer (see [0043] a combination of graphenes and carbon nanotube; also see [0076] combinations of carbon nanotube/graphene composite material) as graphene is a microstructure with good conductive properties ([0043]) and carbon nanotubes have good conductivity and can quickly transmit current ([0056]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the graphene layer in Hiroaki modified such that each of the plurality of functional layers further comprises a carbon nanotube layer overlapped with the graphene layer as taught by Jiang, the motivation for doing so is to provide the predictable results of achieving a high conductivity interface for current delivery (Jiang: [0043-0044]
Regarding claim 18, Hiroaki modified teaches the method of claim 17, but does not teach wherein the carbon nanotube layer comprises at least one carbon nanotube film, the at least one carbon nanotube film comprises a plurality of successively oriented carbon nanotube segments joined end-to-end by van der Waals attractive force therebetween, and each carbon nanotube segment comprises a plurality of carbon nanotubes parallel to each other, and joined by van der Waals attractive force therebetween. Jiang further teaches the carbon nanotube layer comprises at least one carbon nanotube film ([0048: 1st sentence]). Furthermore, Jiang teaches wherein at least one carbon nanotube film comprises a plurality of successively oriented carbon nanotube segments joined end-to-end by van der Waals attractive force therebetween, and each carbon nanotube segment comprises a plurality of carbon nanotubes substantially parallel to each other, and joined by van der Waals attractive force there between by describing the film as "a number of successively oriented carbon nanotube segments joined end-to-end by van der Waals attractive force there between” ([0048: 3rd sentence]). Each carbon nanotube segment includes a number of carbon nanotubes substantially parallel to each other, and joined by van der Waals attractive force there between” (see [0048]). Jiang furthermore discloses graphene is a microstructure with good conductive properties ([0043]) and carbon nanotubes have good conductivity and can quickly transmit current ([0056]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method as taught by modified Hiroaki with the carbon nanotube layer comprises at least one carbon nanotube film, the at least one carbon nanotube film comprises a plurality of successively oriented carbon nanotube segments joined end-to-end by van der Waals attractive force therebetween, and each carbon nanotube segment comprises a plurality of carbon nanotubes parallel to each other, and joined by van der Waals attractive force Jiang: [0043-0044]) .
Regarding claim 19, Hiroaki modified teaches the method of claim 17, but does not teach wherein the carbon nanotube layer comprises at least one carbon nanotube film, the at least one carbon nanotube film comprises a plurality of carbon nanotubes entangled with each other. Jiang teaches the carbon nanotube layer comprises at least one carbon nanotube film ([0048: 1st sentence]). Furthermore, Jiang teaches the at least one carbon nanotube film comprises a plurality of carbon nanotubes entangled with each other ([0046] “disordered carbon nanotube structure”). Jiang discloses graphene is a microstructure with good conductive properties ([0043]) and carbon nanotubes have good conductivity and can quickly transmit current ([0056]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method as taught by modified Hiroaki with the carbon nanotube layer comprises at least one carbon nanotube film, the at least one carbon nanotube film comprises a plurality of carbon nanotubes entangled with each other as taught by Jiang, the motivation for doing so is to provide the predictable results of achieving a high conductivity interface for current delivery (Jiang: [0043-0044]).
Regarding claim 20, Hiroaki modified teaches the method of claim 17, but does not teach wherein the carbon nanotube layer comprises at least one carbon nanotube film, the at least one carbon nanotube film comprises a plurality of carbon nanotubes joined by van der Waals attractive force, an angle between a primary alignment direction of the carbon nanotubes and a surface of the carbon nanotube film is ranged from 0 degrees to 15 degrees. Jiang teaches the carbon nanotube layer comprises at least one carbon nanotube film ([0048: 1st sentence]). Furthermore, Jiang teaches the at least one carbon nanotube film comprises a plurality of carbon [0048: 3rd sentence]), an angle between a primary alignment direction of the carbon nanotubes and a surface of the carbon nanotube film is ranged from 0 degrees to 15 degrees ([0050], specifically [0050: last sentence]). Jiang discloses graphene is a microstructure with good conductive properties ([0043]) and carbon nanotubes have good conductivity and can quickly transmit current ([0056]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method as taught by modified Hiroaki with the carbon nanotube layer comprises at least one carbon nanotube film, the at least one carbon nanotube film comprises a plurality of carbon nanotubes joined by van der Waals attractive force, an angle between a primary alignment direction of the carbon nanotubes and a surface of the carbon nanotube film is ranged from 0 degrees to 15 degrees as taught by Jiang, the motivation for doing so is to provide the predictable results of achieving a high conductivity interface for current delivery (Jiang: [0043-0044]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki and Jiang as applied to claim 1 above, and further view of Kim US 20170251789 A1 (hereinafter “Kim”, previously cited). 
Regarding claim 3, Hiroaki in view of Jiang teaches wherein the second flexible layer (biological membrane 13) is directly attached on the user's face ([0032: ll.227-228]) and the facemask (mask 100) is a porous structure ([0035-0036] porous to allow delivery of skin-permeable compounds). Neither Hiroaki nor Jiang discloses wherein the second flexible layer is a porous structure with a plurality of micropores. However Kim, another prior art reference in cosmetic face masks, teaches a beauty instrument mask in which a flexible layer (i.e. cosmetic sheet made of polymer material, functional material) is a porous structure comprising micropores [0021, 0030]; Claim 18). Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to further modify the porous flexible layer (13) in Hiroaki and Jiang to contain micropores thereon as taught by Kim, the motivation for doing so is for improving permeability between the skin and the face mask treatment device. (Hiroaki: [0035-0036] and Kim [0030], micropores allow cosmetic solution/layer to permeate through the layer and onto the skin for absorption)
Regarding claim 4, Hiroaki modified teaches method of claim 3, and further before applying the flexible mask on the user's face, the flexible mask is infiltrated with a liquid or compound ( “infiltrated with liquid” in the claim is interpreted as applying a form of liquid to the mask, which is taught by ‘skin-penetrating/permeable compound’ in Hiroaki: [0036-0037]).  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki and Jiang as applied to claim 9 above, and further view of Springer, Jr. US ,5527,357 A (hereinafter “Springer”, previously cited).  
Regarding claim 10, Hiroaki in view of Jiang teaches the method of claim 9, but neither Hiroaki, nor Jiang teaches wherein the voltage is kept on and stopped. However Springer, a prior art reference in the analogous art of facial mask for providing electrical stimulation (Figs. 1 and 8), teaches a stimulating mask wherein the voltage is kept for a power-on time and stop for a dwell time on two electrodes (“dwell time” interpreted as no voltage/current is applied during a specific period of time), and then the voltage is applied to another two electrodes. Springer teaches a controller can input voltage to individual conductors/electrodes for a determined time before switching off the power (see col. 6, ll. 8-13, apply voltage in any electrode pattern and for any time duration desired). In addition, Springer teaches the voltage can be applied in any col. 6, ll. 5-7 and ll.20-30 user chooses a subset/pattern of electrodes to activate; col.6, ll.63-col.7, ll.12 when start button is pushed, selected electrodes are activated, and then deactivated based on set time duration, this deactivated time period is interpreted as “dwell time” the device is then shut off and then powered on again for next treatment). It would be obvious to a person of ordinary skill in the art at the time of invention to further modify Hiroaki and Jiang with the teachings of Springer to provide a power on time and stop for a dwell time; the motivation for doing so is to for optimal and systematic treatment with controlled activation of electrodes (Springer: abstract and col.6, ll.20-30) and power conservation (Spring: col.7, ll.2-5). 
Regarding claim 11, Hiroaki in view of Jiang teaches the method of claim 9, but neither Hiroaki, nor Jiang teaches that K is a numbering of each of the plurality electrodes, and the voltage is applied to two electrodes in an order 1 and 2, 2 and 3, 3 and 4 ... K-1 and K. Springer  further teaches wherein K is the numbering of each of the plurality electrodes, the voltage can be applied to two electrodes in an order 1 and 2, 2 and 3, 3 and 4 ... K-1 and K by disclosing voltage may be sent in a sequential or any pattern in order to achieve an optimal, systematic treatment with controlled activation of electrodes (Springer: col.6, ll.20-33 a user can select a pattern of electrodes to activate, so as to activate a selected subset, i.e. 2 electrodes each time, in the order as claimed. In operation the activation of electrodes has an automatic mode. Also see col.6, ll.63-col.7, ll.5, and claims 1-2). It would have been obvious to a person of ordinary skill in the art at the time of invention to further modify Hiroaki and Jiang with the patterned activation of electrodes taught by Springer, the motivation for doing so is to systematic treatment with controlled activation of electrodes and allowing a user to custom design treatment patterns (Springer: Abstract and col.6, ll.20-33
Regarding claim 12, Hiroaki in view of Jiang teaches the method of claim 9, but neither Hiroaki, nor Jiang teaches wherein two pairs of the plurality of functional layers corresponding to each two of the plurality of electrodes are cyclically input current, and 5the face skin corresponding the two pairs of the plurality of functional layers are cyclically stimulated. (For limitations: “cyclically input current” and “cyclically stimulated” are interpreted as repeating current input such that each two/pair of electrodes are activated and deactivated, repeatedly in a cycle, or a predetermined pattern.) Springer further teaches wherein two pairs of the plurality of functional layers corresponding to each two of the plurality of electrodes are cyclically input current by disclosing voltage is applied to conductors and then stimulators in any sequential pattern or any other pattern (Springer: col.6, ll.20-33 a user can select a pattern of electrodes to activate, so as to activate a selected subset, i.e. 2 electrodes each time, in a “cyclically stimulated” pattern/order as claimed. In operation the activation of electrodes has an automatic mode. Also see col.6, ll.63-col.7, ll.5, and claims 1-2). Furthermore, Springer teaches the face skin corresponding the two pairs of the plurality of functional layers are cyclically stimulated by disclosing the voltage may be sent to a pair of stimulators that are symmetric on the face (see claim 1) in order to achieve an optimal, systematic treatment with controlled activation of electrodes as taught/implied by Springer (Abstract). It would have been obvious to a person of ordinary skill in the art at the time of invention to further modify Hiroaki such that two pairs of the plurality of functional layers corresponding to each two of the plurality of electrodes are cyclically input current, and  5the face skin corresponding the two pairs of the plurality of functional layers are cyclically stimulated as taught by Springer, the motivation for doing so is to systematic treatment with controlled activation of electrodes and allowing a user to custom design treatment patterns (Springer: Abstract and col.6, ll.20-33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mohammadi et al. US 2016/0089536 A1 and US 2016/0089535 A1 discloses a cosmetic facial treatment delivery system made of a plurality of layers, in which an active electrode layer is sandwiched therein to provide micro-currents to the skin.
Yanaki US 9844669 see Fig.4 discloses the various layered structure having an electrode layer in between two other layers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
June 15, 2021